Exhibit 10-6

NOTE MODIFICATION AGREEMENT

Borrower: The Goldfield Corporation

Address: 1684 W. Hibiscus Blvd., Melbourne, Florida, 32901

Customer Number: 9660933082

Note Number: 00002

Original Amount of Note: $1,000,000.00

Original date: 08/26/2005

Modification Amount: $3,000,000.00

Modification Date: 2/22/2011

This Note Modification Agreement (hereinafter Agreement) is made and entered
into this 22nd day of February, 2011, by and between The Goldfield Corporation,
maker(s), co-maker(s), endorser(s), or other obligor(s) on the Promissory Note
(as defined below), hereinafter also referred to jointly and severally as
Borrower(s); Branch Banking and Trust Company, a North Carolina banking
corporation, hereinafter referred to as Bank.

Witnesseth: Whereas, Borrower(s) has previously executed a Promissory Note
payable to Bank, which Promissory Note includes the original Promissory Note and
all renewals, extensions and modifications thereof, collectively “Promissory
Note”, said Promissory Note being more particularly identified by description of
the original note above; and Borrower(s) and Bank agree that said Promissory
Note be modified only to the limited extent as is hereinafter set forth; that
all other terms, conditions, and covenants of said Promissory Note remain in
full force and effect, and that all other obligations and covenants of
Borrower(s), except as herein modified, shall remain in full force and effect,
and binding between Borrower(s) and Bank; and Whereas Debtor(s)/Mortgagor(s), if
different from Borrower(s), has agreed to the terms of this modification; NOW
THEREFORE, in mutual consideration of the premises, the sum of Ten Dollars ($10)
and other good and valuable consideration, each to the other parties paid , the
parties hereto agree that said Promissory Note is amended as hereinafter
described:

INTEREST RATE, PRINCIPAL AND INTEREST PAYMENT TERM MODIFICATIONS (To the extent
no change is made, existing terms continue. Sections not completed are deleted.)

Interest shall accrue from the date hereof on the unpaid principal balance
outstanding from time to time at the:

Adjusted LIBOR rate, as defined in the attached Addendum to Note Modification
Agreement.

Principal and Interest are payable as follows:

Principal Plus accrued interest is due in full at maturity on January 5, 2012.

Accrued interest is payable monthly, commencing on March 5, 2011 and continuing
on the same day of each calendar period thereafter through and including the
payment due December 5, 2011, with one final payment of all remaining interest
due on January 5, 2012.

Prior to an event of default, Borrower may borrow, repay, and reborrow pursuant
to the terms of the Loan Agreement dated February 22, 2011, between Borrower and
Bank.

No documentary stamp tax is required to be paid on this Agreement as such tax
was previously paid on the Promissory Note which this Agreement modifies and
extends and which is not increased by this Agreement or on the Mortgage, if any,
securing the Promissory Note.

The Borrower(s) promises to pay Bank, or order, a late fee in the amount of five
percent (5%) of any installment past due for ten (10) or more days. Where any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance. In addition, the undersigned
shall pay to Bank a returned payment fee if the undersigned or any other obligor
hereon makes any payment at any time by check or other instrument, or by any
electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.

COLLATERAL: The Promissory Note, as modified, and the performance of the terms
of any agreement or instrument relating to, evidencing, or securing the
Promissory Note, as modified, shall be additionally secured by collateral
hereinafter described, a new security instrument shall be executed by
Borrower(s), and/or Debtor(s) /Grantor(s), and all other steps necessary to
perfect or record the Bank’s lien with priority acceptable to Bank shall be
taken.

Security Agreement granting a security interest to Bank dated February 22, 2011
given by Southeast Power Corporation.

Loan Agreement dated February 22, 2011, executed by Borrower and Guarantors.

If the Promissory Note being modified by this Agreement is signed by more than
one person or entity, the modified Promissory Note shall be the joint and
several obligation of all signers and the property and liability of each and all
of them. It is expressly understood and agreed that this Agreement is a
modification only and not a novation. The original obligation of the Borrower(s)
as evidenced by the Promissory Note above described is not extinguished hereby.
It is also understood and agreed that except for the modification(s) contained
herein said Promissory Note, and any other Loan Documents or Agreements
evidencing, securing or relating to the Promissory Note and all singular terms
and conditions thereof, shall be and remain in full force and effect, This
Agreement shall not release or affect the liability of any co-makers, obligors,
endorsers or guarantors of said Promissory Note. Borrower and
Debtor(s)/Mortgagor(s), if any, jointly and severally consent to the terms of
this Agreement, waive any objection thereto, affirm any and all obligations to
Bank and certify that there are no defenses or offsets against said obligations
or the Bank, including without limitation the Promissory Note. Bank expressly
reserves all rights as to any party with right of recourse on the aforesaid
Promissory Note.

In the event periodic accruals of interest shall exceed any periodic fixed
payment amount described above, the fixed payment amount shall be immediately
increased or supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate based on an index such as the Bank’s Prime Rate; provided that
unless elected otherwise above, the fixed payment amount shall not be reduced
below the original fixed payment amount. However, Bank shall have the right, in
its sole discretion, to lower the fixed payment amount below the original
payment amount. Notwithstanding any other provision contained in this agreement,
in no event shall the provisions of this paragraph be applicable to any
Promissory Note which requires disclosures pursuant to the Consumer Protection
Act (Trust-in-Lending Act), 15§ 1601, et seq., as implemented by Regulation Z.
Borrower agrees that the only interest charge is the interest actually stated in
this Note, and that any loan or origination fee shall be deemed

 

Account # 9660933082 / Note # 00002    



--------------------------------------------------------------------------------

charges rather than interest, which charges are fully earned and non-refundable.
It is further agreed that any late charges are not a charge for the use of money
but are imposed to compensate Bank for some of the administrative services,
costs and losses associated with any delinquency or default under this Note, and
said charges shall be fully earned and non-refundable when accrued. All other
charges imposed by Bank upon Borrower in connection with this Note and the loan
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
statutory attorneys’ fees and reimbursements for costs and expenses paid by Bank
to third parties or for damages incurred by Bank are and shall be deemed to be
charges made to compensate Bank for underwriting and administrative services and
costs, other services, and costs or losses incurred and to be incurred by Bank
in connection with this Note and the loan and shall under no circumstances be
deemed to be charges for the use of money. All such charges shall be fully
earned and non-refundable when due. The Bank may, at its option, charge any fees
for the modification, renewal, extension, or amendment of any of the terms of
the Promissory Note(s) permitted by Florida law.

In the words “Prime Rate”, “Bank Prime Rate”, “BB&T Prime Rate”, “Bank’s Prime
Rate” or “BB&T’s Prime Rate” are used in this Agreement, they shall refer to the
rate announced by the Bank from time to time as its Prime Rate. The Bank makes
loans both above and below the Prime Rate and uses indexes other than the Prime
Rate. Prime Rate is/the name given a rate index used by the Bank and does not in
itself constitute a representation of any preferred rate or treatment.

Unless otherwise provided herein, it is expressly understood and agreed by and
between Borrower(s), Debtor (s) /Mortgagor(s) and Bank that any and all
collateral (including but not limited to real property, personal property,
fixtures, inventory, accounts, instruments, general intangibles, documents,
chattel paper, and equipment) given as security to insure faithful performance
by Borrower(s) and any other third party of any and all obligations to Bank,
however created, whether now existing or hereafter arising, shall remain as
security for the Promissory Note as modified hereby.

It is understood and agreed that if Bank has released collateral herein, it
shall not be required or obligated to take any further steps to release said
collateral from any lien or security interest unless Bank determines, in its
sole discretion, that it may do so without consequence to its secured position
and relative priority in other collateral; and unless Borrower(s) bears the
reasonable cost of such action. No delay or omission on the part of the Bank in
exercising any right hereunder shall operate as a waiver of such right or of any
other right of the Bank, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same, or of any other right on any
further occasion. Each of the parties signing this Agreement regardless of the
time, order or place of signing waives presentment, demand, protest, and notices
of every kind, and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there is available to the Bank collateral
for the Promissory Note, as amended, and to the additions or releases of any
other parties or persons primarily or secondarily liable. Whenever possible the
provisions of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
prohibited by or invalid under such law, such provisions shall be ineffective to
the extent of any such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement. All
rights and obligations arising hereunder shall be governed by and construed in
accordance with the laws of the same state which governs the interpretation and
enforcement of the Promissory Note.

From and after any event of default under this Agreement, the Promissory Note,
or any related mortgage, security agreement or loan agreement, interest shall
accrue on the sum of the principal balance and accrued interest then outstanding
at the variable rate equal to the Bank’s Prime Rate plus 5% per annum (“Default
Rate”), provided that such rate shall not exceed at any time the highest rate of
interest permitted by the laws of the State of Florida; and further that such
rate shall apply after judgement. In the event of any default, the then
remaining unpaid principal amount and accrued but unpaid interest then
outstanding shall bear interest at the Default Rate until such principal and
interest have been paid in full. Bank shall not be obligated to accept any
check, money order, or other payment instrument marked “payment in full” on any
disputed amount due hereunder, and Bank expressly reserves the right to reject
all such payment instruments. Borrower agrees that tender of its check or other
payment instrument so marked will not satisfy or discharge its obligation under
this Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT, THE PROMISSORY NOTE OR ANY LOAN DOCUMENT EXECUTED
IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN EVIDENCED BY THE PROMISSORY NOTE AND THIS AGREEMENT. FURTHER, THE
UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE EVENT OF LITIGATION.
NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO
WAIVE, CONDITION OR MODIFY THIS PROVISION,

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Promissory Note, as modified by this
Agreement remains outstanding or as long as Bank remains obligated to make
advances, the undersigned shall furnish annually an updated financial statement
in a form satisfactory to Bank, which, when delivered shall be the property of
the Bank. Further, the undersigned agree to provide any and all documentation
requested by the Bank in order to verify the identity of the undersigned in
accordance with the USA Patriot Act.

(SIGNATURES ON FOLLOWING PAGE)

 

Account # 9660933082 / Note # 00002    



--------------------------------------------------------------------------------

NOTE MODIFICATION SIGNATURE PAGE

Borrower: The Goldfield Corporation

Account Number: 9660933082

Modification Amount: $3,000,000.00

Note Number: 00002

Modification Date: 2/22/2011

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Agreement, you, the undersigned, have a right to
copy of the real estate appraisal report used in connection with your
application Tor credit. You must forward your request to the Bank no later than
90 days after the date of this Agreement. In your request letter, please provide
your name, mailing address, appraised property address, the date of this
Agreement, and the account and note numbers shown on the front of this
Agreement.

IN WITNESS WHEREOF, THE UNDERSIGNED, on the day and year first written above,
has caused this instrument to be executed under seal.

 

The Goldfield Corporation By:  

    /s/ STEPHEN R. WHERRY

  Stephen R. Wherry, Its Sr. Vice-President

 

Account # 9660933082 / Note # 00002    